Exhibit 10.1

 

EXECUTION VERSION

 

October 2, 2017

 

CONFIDENTIAL

 

GenOn Energy, Inc.
804 Carnegie Center
Princeton, NJ 08540-6213
Attention: Mark A. “Mac” McFarland

 

Amended and Restated Backstop Commitment Letter

 

Ladies and Gentlemen:

 

Reference is made to (i) that certain Backstop Commitment Letter dated as of
June 12, 2017 and the first amendment thereto (as so amended, the “Original
Backstop Commitment Letter”) and (ii) that certain Restructuring Support and
Lock-Up Agreement, dated as of June 12, 2017 and the first amendment thereto
dated as of the date hereof (including any exhibits and schedules thereto, as so
amended the “Restructuring Support Agreement”), by and among GenOn Energy, Inc.
(now and as it may be reorganized under a joint chapter 11 plan of
reorganization, “GenOn”), GenOn Americas Generation LLC (now and as it may be
reorganized under a joint chapter 11 plan of reorganization, “GAG” and,
collectively with GenOn and certain direct and indirect subsidiaries of GenOn,
the “Debtors”), NRG Energy, Inc. and certain holders of notes issued by GenOn
and GAG.  Capitalized terms not otherwise defined herein shall have the meanings
ascribed to them in the Restructuring Support Agreement.

 

The Debtors have filed voluntary cases (the “Chapter 11 Cases”) under title 11
of the United States Code, 11 U.S.C. §§ 101-1532 (as now in effect or
hereinafter amended, and the rules and regulations promulgated thereunder, the
“Bankruptcy Code”), in the United States Bankruptcy Court in which the Chapter
11 Cases were commenced (together with any court with jurisdiction over such
cases, the “Bankruptcy Court”). The Debtors have requested that certain holders
of notes issued by GenOn and GAG that are members of the GenOn Steering
Committee and the GAG Steering Committee and signatories hereto (individually, a
“Backstop Party” and, collectively, the “Backstop Parties”) “backstop” the Exit
Financing contemplated by the Restructuring Support Agreement. The term sheet
attached as Exhibit A (the “Term Sheet”) sets forth the terms and conditions
upon which the Backstop Parties are willing to “backstop” the Exit Financing.

 

This Amended and Restated Backstop Commitment Letter (this “Commitment Letter”)
hereby amends and restates the Original Backstop Commitment Letter in its
entirety, and shall be effective upon the execution and delivery by GenOn, GAG,
each Guarantor (as defined in the Term Sheet) and each Backstop Party of the
signature pages attached hereto and the payment of the Backstop Fee to each
Backstop Party, it being understood and acknowledged by the parties hereto that
the Backstop Fee was previously paid to each Backstop Party.

 

--------------------------------------------------------------------------------


 

1.        Commitments.

 

Subject to the terms and conditions set forth herein and in the Term Sheet:

 

(i)                                     each Backstop Party set forth in
Schedule I hereto (each a “Group A Backstop Party” and collectively the “Group A
Backstop Parties”) hereby severally, and not jointly, commits to purchase an
amount of New Secured Notes on the terms set forth in the Term Sheet equal to:
(a) the percentage set forth opposite the name of such Backstop Party on
Schedule I hereto, multiplied by (b) the ratio of (1) the Group A Backstop
Allocation over (2) the Aggregate Notes Amount (as defined in the Term Sheet),
multiplied by (c) the Unallocated Financing (as defined in the Term Sheet); and

 

(ii)                                  each Backstop Party set forth in Schedule
II hereto (each a “Group B Backstop Party” and collectively the “Group B
Backstop Parties”) hereby severally, and not jointly, commits to purchase an
amount of New Secured Notes on the terms set forth in the Term Sheet equal to:
(a) percentage set forth opposite the name of such Backstop Party on Schedule II
hereto, multiplied by (b) the ratio  of (1) the Group B Allocation Amount over
(2) the Aggregate Notes Amount, multiplied by (c) the amount of the Unallocated
Financing (as to each Backstop Party at the applicable date of determination,
its “Backstop Commitment Percentage”) (each, a “Commitment” and, collectively,
the “Commitments”).  The term “Group A Backstop Allocation” means $300 million
in aggregate principal amount of New Secured Notes, and “Group B Backstop
Allocation” means the Aggregate Notes Amount minus the Group A Backstop
Allocation.

 

For the avoidance of doubt, in no event shall any Group A Backstop Party be
required to purchase New Secured Notes in excess of the amount equal to its
Backstop Commitment Percentage of the Group A Backstop Allocation or any Group B
Backstop Party be required to purchase New Secured Notes in excess of the amount
equal to its Backstop Commitment Percentage of the Group B Backstop Allocation.

 

The Backstop Parties, and by countersigning this Commitment Letter, the Debtors
and the Guarantors (as defined below), hereby, severally and not jointly, agree
to cooperate and negotiate in good faith the terms and conditions of the New
Secured Notes issued to the Group A Backstop Parties and Group B Backstop
Parties and the documents and agreements governing the procedures and
arrangements for the syndication of the Exit Financing, which shall be in form
and substance reasonably acceptable to the Requisite Backstop Parties.  For
purposes of this Commitment Letter, the term “Requisite Backstop Parties” means
each of (i) the Group A Backstop Parties holding, in the aggregate, at least
three-quarters of the aggregate  Backstop Commitment Percentages for the Group A
Backstop Allocation of all Group A Backstop Parties and (ii) the Group B
Backstop Parties holding, in the aggregate, at least three-quarters of the
aggregate Backstop Commitment Percentages for the Group B Backstop Allocation of
all Group B Backstop Parties, in each case, as of the date on which the consent
or approval of such members is solicited.

 

2

--------------------------------------------------------------------------------


 

2.        Certain Conditions.

 

The obligations of the Backstop Parties to purchase their Commitments hereunder
shall be subject only to the conditions set forth on Annex A to the Term Sheet.

 

3.        Termination.

 

This Commitment Letter shall terminate automatically, without further action or
notice by any person or entity, (i) if the First Amendment to the Restructuring
Support Agreement is not effective on or prior to 5:00 p.m., prevailing New York
City time on October 2, 2017, (ii) if any Debtor files a motion to authorize its
entry into a debtor-in-possession financing or other form of credit support
facility (other than the LC Facility) without the prior written approval of the
Requisite Backstop Parties, (iii) if the Bankruptcy Court fails to enter an
order approving this Commitment Letter (including, without limitation, the
Debtors’ reimbursement obligation pursuant to the Term Sheet and Section 4
hereof and the indemnification obligations pursuant to Section 5 hereof) (the
“Backstop Approval Order”) by November 17, 2017, which order shall be in form
and substance acceptable to Requisite Backstop Parties, (iv) if (a) the
Bankruptcy Court has not entered the Disclosure Statement Order by October 6,
2017, (b) the Bankruptcy Court has not entered the Settlement Order by
November 17, 2017, (c) the Bankruptcy Court has not entered the Confirmation
Order by November 17, 2017, (d) the Restructuring Support Agreement is
terminated for a reason other than pursuant to Section 11.05 of the
Restructuring Support Agreement, (e) any of the Backstop Approval Order, the
Disclosure Statement Order, the Settlement Order, or the Confirmation Order is
terminated, reversed, stayed, dismissed, vacated or reconsidered, or any such
order is modified or amended after entry without the prior written consent of
the Requisite Backstop Parties, (f) any Debtor or Guarantor has committed a
breach of this Commitment Letter affecting (i) the Group A Backstop Allocation,
(ii) the Group B Backstop Allocation or (iii) the Commitments, as applicable,
which breach remains uncured and outstanding, (g) any Debtor or Guarantor has
committed a material breach of the Restructuring Support Agreement, which
material breach remains uncured and outstanding, (h) any law or order shall have
become effective or been enacted, adopted or issued by any governmental
authority that prohibits the implementation of the Plan or the transactions
contemplated by this Commitment Letter or the Restructuring Support Agreement,
(i) the New Secured Notes are issued in an amount equal to at least the
Aggregate Notes Amount, (j) on November 30, 2017, (k) if the Debtors have not
launched the marketing and syndication of the Exit Financing contemplated by the
Restructuring Support Agreement on or prior to November 1, 2017, or (l) if the
Debtors have not sent notice to the Backstop Parties of the amount of the
Unallocated Financing on or prior to November 28, 2017.   Additionally, this
Commitment Letter may be terminated and the transactions contemplated hereby may
be abandoned at any time by mutual written consent of the Debtors and the
Requisite Backstop Parties or by the Debtors at their election.  Upon any
termination pursuant to the terms herein, this Commitment Letter shall forthwith
become void and there shall be no further obligations or liabilities on the part
of the Debtors or the Backstop Parties; provided, that the Debtors’
reimbursement obligations pursuant to the Term Sheet and Section 4 hereof and

 

3

--------------------------------------------------------------------------------


 

the indemnification obligations pursuant to Section 5 hereof shall survive the
termination of this Commitment Letter indefinitely and shall remain in full
force and effect.

 

4.        Fees.

 

The Debtors agree to pay all fees set forth in that certain fee letter dated as
of June 12, 2017 (the “Fee Letter”) as set forth therein, to the extent not
previously paid. Whether or not the transactions contemplated hereunder are
consummated or this Commitment Letter is terminated, the Debtors shall reimburse
certain fees and expenses of the Backstop Parties set forth under “Expense
Reimbursement” in the Term Sheet.  Each of the entities signatory hereto as a
guarantor (the “Guarantors”), hereby jointly and severally guarantees the
obligations of GenOn and GAG to pay the fees and expenses set forth in the Fee
Letter, the Term Sheet and this Section 4. Upon the execution and delivery of
the Original Commitment Letter by GenOn, GAG and the Guarantors, such fees were
fully earned and, once paid, to the extent permitted by applicable law, shall
not be refundable under any circumstances; provided that nothing herein limits
the Debtors’ rights with respect to the Backstop Fee paid to any Backstop Party
in the event of a breach by such Backstop Party of its obligations under this
Commitment Letter and the Restructuring Support Agreement. The provision for the
payment of such fees and expenses is an integral part of the transactions
contemplated by this Commitment Letter and, without this provision, the Backstop
Parties would not have entered into this Commitment Letter, and any unpaid fees
or expenses are intended to constitute an allowed administrative expense of the
Debtors and the Guarantors under sections 503(b) and 507 of the Bankruptcy
Code.  If this Commitment Letter is terminated and the Backstop Approval Order
shall not have been entered prior to the date of such termination, nothing
contained herein shall limit or restrict the Backstop Parties from seeking
allowance and payment of any unpaid fees and expenses of the Backstop Parties as
administrative expenses of the Debtors’ or the Guarantors’ estates under the
Bankruptcy Code, including under sections 503(b) and 507 thereof. The terms set
forth in this Section 4 shall survive termination of this Commitment Letter and
shall remain in full force and effect regardless of whether the transactions
contemplated hereby are consummated.

 

5.        Indemnification.

 

(a)                                 If following the date of the Original
Commitment Letter any action, suit or proceeding (related to or arising from
this Commitment Letter, the Restructuring Support Agreement or the transactions
contemplated hereby or thereby), claim, challenge, litigation or investigation
relating to any of the foregoing shall be commenced against, or any claim or
demand (related to or arising from this Commitment Letter, the Restructuring
Support Agreement or the transactions contemplated hereby or thereby) shall be
asserted against any of the Backstop Parties, then the Debtors and the
Guarantors, together with their respective successors and assigns (each, an
“Indemnifying

 

4

--------------------------------------------------------------------------------


 

Party”), on a joint and several basis, shall indemnify, defend and hold harmless
each Backstop Party and each of such Backstop Party’s affiliates and each of
their respective officers, directors, managers, partners, stockholders, members,
employees, advisors, agents and other representatives and any affiliate of the
foregoing, and each of their respective successors and assigns (each, an
“Indemnified Party”) from and against, and shall promptly reimburse each
Indemnified Party for, all losses, damages, liabilities and reasonable and
documented costs and expenses, including, without limitation, reasonable and
documented out-of-pocket attorneys’ fees and expenses (but limited, in the case
of legal fees, liabilities  and expenses, to the reasonable and documented
charges of one counsel to the Backstop Parties, taken as a whole and one counsel
to the Group A Backstop Parties, taken as a whole, and, if necessary, of one
local counsel and one regulatory counsel to the Backstop Parties, taken as a
whole, in any relevant material jurisdiction or regulatory specialty) and,
solely in the case of a conflict of interest, one additional counsel in each
applicable jurisdiction to each group of affected Indemnified Persons similarly
situated, taken as a whole); arising or resulting from or in connection with any
such action, suit or proceeding by a third-party (collectively, “Indemnified
Liabilities”); provided, that Indemnified Liabilities shall include Indemnified
Liabilities arising out of or in connection with any sole, contributory, or
comparative negligence of any Indemnified Party, but shall exclude any portion
of such losses, damages, liabilities, costs or expenses found by a final,
non-appealable judgment of a court of competent jurisdiction to arise from an
Indemnified Party’s gross negligence, bad faith, fraud or a material breach of
the obligations of such Indemnified Party under this Commitment Letter or the
Restructuring Support Agreement. In addition, the Indemnified Liabilities shall
exclude any claim by one Backstop Party against another Backstop Party.

 

(b)                                 Each Indemnified Party entitled to
indemnification hereunder shall (i) give prompt written notice to the
Indemnifying Party of any claim with respect to which it intends to seek
indemnification or contribution pursuant to this Commitment Letter and
(ii) permit such Indemnifying Party to assume the defense of such claim with
counsel selected by the Indemnified Party and reasonably satisfactory to the
Indemnifying Party, provided, that the failure to so notify any Indemnifying
Party will not relieve any Indemnifying Party from any liability that any
Indemnifying Party may have hereunder except to the extent such Indemnifying
Party has been materially prejudiced by such failure; provided, further, that
any Indemnified Party entitled to indemnification hereunder shall have the right
to employ separate counsel and to participate in the defense of such claim, but
the fees and expenses of such counsel shall be at the expense of such
Indemnified Party unless (x) the Indemnifying Party has agreed in writing to pay
such fees and expenses, (y) the Indemnifying Party shall have failed to assume
the defense of such claim within 15 days of delivery of the written notice of
the Indemnified Party with respect to such claim or failed to employ counsel
reasonably satisfactory to such Indemnified Party or (z) in the reasonable
judgment of such Indemnified Party, based upon advice of its counsel, a conflict
of interest may exist between such Indemnified Party and the Indemnifying Party
with respect to such claim (in which case, if the Indemnified Party notifies the
Indemnifying Party in writing that it elects to employ separate counsel at the
expense of the Indemnifying Party, the Indemnifying Party shall not have the
right to assume the defense of such claim on behalf of such Indemnified Party). 
In connection with any settlement negotiated by an Indemnifying Party, no

 

5

--------------------------------------------------------------------------------


 

Indemnifying  Party shall, and no Indemnified Party shall be required by an
Indemnifying Party to, (i) enter into any settlement which does not include as
an unconditional term thereof the giving by the claimant or plaintiff to the
Indemnified Party of a full and unconditional release from all liability in
respect to such claim or litigation, (ii) enter into any settlement that
attributes or admits liability or fault to the Indemnified Party, or
(iii) consent to the entry of any judgment that does not include as a term
thereof a full dismissal of the litigation or proceeding with prejudice.  In
addition, without the consent of the Indemnified Party, no Indemnifying Party
shall be permitted to consent to entry of any judgment or enter into any
settlement which provides for any action or restriction on the part of the
Indemnified Party other than the payment of money damages which are to be paid
in full by the Indemnifying Party.  If an Indemnifying Party fails or elects not
to assume the defense of a claim or is not entitled to assume or continue the
defense of such claim pursuant to the foregoing, the Indemnified Party shall
have the right (without prejudice to its right of indemnification hereunder), in
its discretion, to contest, defend and litigate such claim and may settle such
claim, either before or after the initiation of litigation, at such time and
upon such terms as the Indemnified Party deems fair and reasonable; provided,
however, that at least ten days prior to any settlement, written notice of its
intention to settle is given to the Indemnifying Party.  If requested by the
Indemnifying Party, the Indemnified Party agrees (at the expense of the
Indemnifying Party) to reasonably cooperate with the Indemnifying Party and its
counsel in contesting any claim that the Indemnifying Party elects to contest;
provided, that such cooperation shall not include the provision of any
information to the extent that the provision thereof would violate any
attorney-client privilege, law, rule or regulation, or any obligation of
confidentiality binding on such Indemnified Party.  If such indemnification is
for any reason not available or is insufficient to hold an Indemnified Party
harmless, each Indemnifying Party agrees to contribute to the Indemnified
Liabilities to which the Indemnified Party may be subject in such proportion as
is appropriate to reflect the relative benefits received (or anticipated to be
received) by each Indemnifying Party and each Indemnified Party with respect to
the Commitments  or, if such allocation is judicially determined to be
unavailable, in such proportion as is appropriate to reflect other equitable
considerations such as the  relative fault of each Indemnifying Party on the one
hand and of each Indemnified Party on the other hand; provided, however, that,
to the extent permitted by applicable law, an Indemnified Party shall not be
responsible for amounts which in the aggregate are in excess of the amount of
all fees actually received by the Indemnified  Party from the Indemnifying Party
in connection with the Commitments.  Relative benefits to an Indemnifying Party,
on the one hand, and an Indemnified Party, on the other hand, with respect to
the Commitments shall be deemed to be in the same proportion as (i) the total
value paid or received or proposed to be paid or received by the Indemnifying
Party pursuant to the New Secured Notes, whether or not consummated,
contemplated by the Commitments bears to (ii) all fees actually received by the
Indemnified Parties in connection with the Commitments.  The terms set forth in
this Section 5 shall survive termination of this Commitment Letter and shall
remain in full force and effect regardless of whether the transactions
contemplated hereby are consummated.

 

6

--------------------------------------------------------------------------------


 

6.        Information.

 

The Debtors hereby represent and warrant that (a) all written information and
data (other than customary forecasts or projections of the Debtors and other
than information of a general economic or industry specific nature) that have
been or will be made available to the Backstop Parties by or on behalf of the
Debtors does not or will not, when furnished, contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements contained therein not materially misleading in light of the
circumstances under which such statements are made and (b) any forecasts or
projections that have been or will be made available to the Backstop Parties by
or on behalf of the Debtors or any of their respective  representatives have
been or will be prepared in good faith based upon assumptions that are believed
by the Debtors to be reasonable at the time any such forecasts or projections
are delivered to the Backstop Parties; it being understood that any such
forecasts and projections are not to be viewed as facts, are subject to
significant uncertainties and contingencies, many of which are beyond the
Debtors’ control, that no assurance can be given that any particular forecasts
or projections will be realized, that actual results may differ significantly
from the projected results and that such differences may be material. The
Debtors agree that, if at any time prior to the issuance of the New Secured
Notes, any Debtor becomes aware that the representation and warranty in the
preceding sentence would be incorrect in any material respect if such
information or data were being furnished at such time, then such Debtor shall
promptly supplement such information and/or data so that the representation and
warranty set forth in the preceding sentence would be correct in all material
respects under those circumstances. It is understood and agreed that any
supplementation of such information shall not cure any breach of the
representation set forth in the first sentence of this Section 6.

 

7.        Transfer and Assignment; Third Party Beneficiaries.

 

No Debtor may assign its rights, interests or obligations hereunder or under the
Fee Letter without the prior written consent of the Requisite Backstop Parties
and any purported assignment by the Debtors or the Guarantors in violation of
this Section 7 shall be void ab initio. The Backstop Parties may assign their
respective Commitments hereunder to (a) any of their respective affiliates so
long as (i) such affiliate is an “accredited investor” within the meaning of
Rule 501(a) of the Securities Act or a “qualified institutional buyer” within
the meaning of Rule 144A of the Securities Act and (ii) such affiliate shall
have delivered a duly executed joinder to the Restructuring Support Agreement,
(b) any other Backstop Party, or (c) to any other party with the prior written
consent of the Debtors and the Requisite Backstop Parties so long as (i) such
party is an “accredited investor” within the meaning of Rule 501(a) of the
Securities Act or a “qualified institutional buyer” within the meaning of
Rule 144A of the Securities Act and (ii) such party shall have delivered a duly
executed joinder to the Restructuring Support Agreement.

 

Except as provided in Section 5 hereof with respect to the Indemnified Parties,
this Commitment Letter is not intended to and does not confer upon any person
other than the parties hereto any rights or remedies under this Commitment
Letter.

 

7

--------------------------------------------------------------------------------


 

8.        Governing Law; Jurisdiction.

 

This Commitment Letter shall be governed and construed in accordance with the
laws of the State of New York.  The parties hereto consent and agree that any
action to enforce this Commitment Letter, the Fee Letter or any dispute, whether
such dispute arises in law or equity, arising out of or  relating to this
Commitment Letter, the Fee Letter and the agreements, instruments and documents
contemplated hereby and thereby shall be brought exclusively in the Bankruptcy
Court, or if the Bankruptcy Cases have not yet commenced, in either the United
States District Court for the Southern District of New York or any New York
state court (the “Chosen Courts”).  Each of the parties hereto (a) irrevocably
submits to the exclusive jurisdiction of the Chosen Courts; (b) waives any
objection to laying venue in any such action or proceeding in the Chosen Courts;
and (c) waives any objection that the Chosen Courts are an inconvenient forum or
do not have jurisdiction over any party hereto or constitutional authority to
finally adjudicate the matter.  Without limiting the rights of any party hereto,
each party acknowledges and agrees that the Debtors are entitled to seek damages
from any Backstop Party that breaches its obligations under this Commitment
Letter; provided that each party hereto hereby waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding any special, exemplary, punitive or consequential damages;
provided, however, that nothing in the foregoing proviso shall relieve the
Debtors and the Guarantors of any obligation to indemnify an Indemnified Party
against any special, exemplary, punitive or consequential damages asserted
against such Indemnified Party by any third party. EACH PARTY HERETO IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS COMMITMENT LETTER, THE FEE LETTER OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

 

9.        Amendments.

 

This Commitment Letter, the Fee Letter and the Restructuring Support Agreement
represent the final agreement and the entire  understanding among the parties
hereto with respect to the subject matter hereof and may not be contradicted by
evidence of prior or contemporaneous agreements and understandings of the
parties hereto.  There are no unwritten oral agreements or understandings
between the parties hereto relating to the subject matter hereof.  This
Commitment Letter and the Fee Letter may only be modified, amended or
supplemented by an agreement signed by the Debtors  and the Requisite Backstop
Parties; provided, that (a) the prior written consent of each Backstop Party’s
adversely affected thereby shall be required for any amendment that would
(i) modify such Backstop Party’s Backstop Commitment Percentage, (ii) have a
materially adverse and disproportionate effect on such Backstop Party; or
(iii) alter the pricing or duration terms set forth in the Term Sheet; (b) each
Group B Backstop Party’s prior written consent shall be required for any
amendment that would increase the aggregate Commitment amount, and (c) each
Backstop Party’s prior written consent shall be required to amend the definition
of “Requisite Backstop Parties.”  Notwithstanding the foregoing, Schedule I and
Schedule II hereto shall be revised as necessary without requiring a written
instrument signed by the Debtors and the Requisite Backstop Parties to reflect
changes in the composition of the Backstop Parties and Backstop Commitment
Percentages as a result of transfers permitted hereby.

 

8

--------------------------------------------------------------------------------


 

10. Counterparts.

 

This Commitment Letter may be executed in any number of counterparts, all of
which will be considered one and the same agreement and will become effective
when counterparts have been signed by each of the parties and delivered to each
other party (including via facsimile, portable document format (.pdf) or other
electronic transmission), it being understood that each party need not sign the
same counterpart.

 

11. No Fiduciary Duties.

 

Notwithstanding anything to the contrary herein, the entry into this Commitment
Letter and the transactions contemplated hereby shall not create any fiduciary
duties between and among the Backstop Parties or other duties or
responsibilities to each other, the Debtors or any Debtor’s creditors or other
stakeholders.

 

12. Patriot Act Notification

 

The Backstop Parties hereby notify you that pursuant to the requirements of the
USA PATRIOT Improvement and Reauthorization Act, Pub. L. 109-177 (signed into
law March 9, 2006) (the “Patriot Act”), each Backstop Party is required to
obtain, verify and record information that identifies the Issuer and each
Guarantor, which information includes the name, address, tax identification
number and other information regarding the Issuer and each Guarantor that will
allow such Backstop Party to identify the Issuer and each Guarantor in
accordance with the Patriot Act.  This notice is given in accordance with the
requirements of the Patriot Act and is effective as to each Backstop Party.

 

[Signature Pages Follow]

 

9

--------------------------------------------------------------------------------


 

AGREED AND ACCEPTED AS OF THE
DATE FIRST SET FORTH ABOVE:

 

GENON ENERGY, INC.

 

 

 

By:

/s/ Mark A. McFarland

 

 

Name: Mark A. McFarland

 

 

Title: Chief Executive Officer

 

 

GENON AMERICAS GENERATION, LLC

 

 

By:

/s/ Mark A. McFarland

 

 

Name: Mark A. McFarland

 

 

Title: Chief Executive Officer

 

 

[Signature pages to Commitment Letter]

 

--------------------------------------------------------------------------------


 

AGREED AND ACCEPTED AS OF THE
DATE FIRST SET FORTH ABOVE:

 

GENON ENERGY HOLDINGS, INC.
GENON ENERGY MANAGEMENT, LLC
GENON ENERGY SERVICES, LLC
GENON MID-ATLANTIC DEVELOPMENT, LLC
GENON POWER OPERATING SERVICES MIDWEST, INC.
HUDSON VALLEY GAS CORPORATION
MIRANT NEW YORK SERVICES, LLC
MIRANT POWER PURCHASE, LLC
NRG AMERICAS, INC.
NRG BOWLINE LLC
NRG CALIFORNIA NORTH LLC
NRG CANAL LLC
NRG FLORIDA GP, LLC
NRG LOVETT DEVELOPMENT I LLC
NRG LOVETT LLC
NRG NEW YORK LLC
NRG NORTH AMERICA LLC
NRG NORTHEAST GENERATION, INC.
NRG NORTHEAST HOLDINGS, INC.
NRG POTRERO LLC
NRG POWER GENERATION ASSETS LLC
NRG POWER GENERATION LLC
NRG POWER MIDWEST GP LLC
NRG SABINE (DELAWARE), INC.
NRG SABINE (TEXAS), INC.
NRG WHOLESALE GENERATION GP LLC
ORION POWER NEW YORK GP, INC.
ORION POWER NEW YORK LP, LLC
RRI ENERGY SERVICES, LLC, as Guarantors

 

By:

/s/ Gaëtan Frotté

 

 

Name: Gaëtan Frotté

 

 

Title: Treasurer

 

 

[Signature pages to Commitment Letter]

 

--------------------------------------------------------------------------------


 

AGREED AND ACCEPTED AS OF THE
DATE FIRST SET FORTH ABOVE:

 

MIRANT INTELLECTUAL ASSET MANAGEMENT AND MARKETING, LLC
MNA FINANCE CORP.
RRI ENERGY BROADBAND, INC.
RRI ENERGY CHANNELVIEW (DELAWARE) LLC
RRI ENERGY CHANNELVIEW (TEXAS) LLC
RRI ENERGY COMMUNICATIONS, INC.
RRI ENERGY TRADING EXCHANGE, INC.
RRI ENERGY VENTURES, INC.
RRI ENERGY SERVICES CHANNELVIEW LLC
RRI ENERGY SERVICES DESERT BASIN, LLC
RRI ENERGY SOLUTIONS EAST LLC, as Guarantors

 

By:

/s/ Gaëtan Frotté

 

 

Name: Gaëtan Frotté

 

 

Title: President & Treasurer

 

 

NRG FLORIDA LP, as Guarantor
By: NRG Florida GP, LLC, its General Partner

 

By:

/s/ Gaëtan Frotté

 

 

Name: Gaëtan Frotté

 

Title: President & Treasurer

 

NRG POWER MIDWEST LP, as Guarantor
By: NRG Power Midwest GP LLC, its General Partner

 

By:

/s/ Gaëtan Frotté

 

 

Name: Gaëtan Frotté

 

Title: Treasurer

 

[Signature pages to Commitment Letter]

 

--------------------------------------------------------------------------------


 

AGREED AND ACCEPTED AS OF THE
DATE FIRST SET FORTH ABOVE:

 

NRG WHOLESALE GENERATION LP, as Guarantor
By: NRG Wholesale Generation GP LLC, its General Partner

 

By:

/s/ Gaëtan Frotté

 

 

Name: Gaëtan Frotté

 

Title: Treasurer

 

ORION POWER NEW YORK, L.P., as Guarantor
By: Orion Power New York GP, Inc., its General Partner

 

By:

/s/ Gaëtan Frotté

 

 

Name: Gaëtan Frotté

 

 

Title: Treasurer

 

 

RRI ENERGY CHANNELVIEW LP, as Guarantor
By: RRI Energy Channelview (Texas) LLC, its General Partner

 

By:

/s/ Gaëtan Frotté

 

 

Name: Gaëtan Frotté

 

Title: President & Treasurer

 

GENON AMERICAS PROCUREMENT, INC.
GENON ASSET MANAGEMENT, LLC
GENON SPECIAL PROCUREMENT, INC., as Guarantors

 

By:

/s/ Rachel Smith

 

 

Name: Rachel Smith

 

Title: Treasurer

 

[Signature pages to Commitment Letter]

 

--------------------------------------------------------------------------------


 

Signature pages of Backstop Parties on file with the GenOn Entities.

 

[Signature pages to Commitment Letter]

 

--------------------------------------------------------------------------------